Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Diane N. Burke, D.C.,
(PTAN: M011004726),
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-1195
Decision No. CR4010
Date: July 2, 2015
DECISION

I. Background
I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
establish an effective participation date of July 18, 2014 for Petitioner Diane N. Burke,
D.C., at her new practice location.'
CMS established an effective date of participation for Petitioner of July 18, 2014 based
on an application for participation that she filed on that date. Petitioner challenged this
determination. CMS subsequently moved for summary judgment. Petitioner filed a

statement in which she acknowledged that she did not oppose the facts or arguments
asserted by CMS.

' CMS refers to the effective date of Petitioner’s participation as June 18, 2014. That is
technically incorrect. June 18 is the earliest date for which CMS will reimburse for items
or services provided by Petitioner. Regulations allow a participating supplier to claim
reimbursement for services provided up to 30 days prior to the effective date of
participation. Petitioner’s effective date of participation is July 18, 2014 and the earliest
date for which her claims may be reimbursed is June 18, 2014.
With its motion, CMS filed exhibits that it identified as CMS Ex. 1 - CMS Ex. 13. I
receive these into the record.

IL. Findings of Fact and Conclusions of Law

The undisputed facts are as follows. Petitioner filed three applications to enroll as a
participating Medicare supplier at a new practice location. She filed the first two
applications on or about April 4, 2014. CMS Ex. 1; CMS Ex. 2. These applications were
incomplete. CMS advised Petitioner that the applications were incomplete and Petitioner
requested CMS to return the applications to her. CMS Ex. 5; CMS Ex. 6. On July 18,
2014 Petitioner filed a third application. CMS Ex. 7. This application also was
incomplete. On July 23, 2014 CMS sent Petitioner a request for corrections. CMS Ex. 9.
Petitioner filed the requested information and CMS then approved Petitioner’s
application effective the date she filed it (with Petitioner being entitled to claim
reimbursement for services that she provided on June 18 and thereafter).

The effective date of a supplier’s enrollment in Medicare is governed by 42 C.F.R.

§ 424.520(d). That regulation provides that the effective date of enrollment shall be the
later of the following: (1) the date on which an applicant files a Medicare enrollment
application that is subsequently approved by a Medicare contractor acting on behalf of
CMS; or (2) the date on which the supplier first begins furnishing services at a new
practice location.

Here, the earliest effective date on which Petitioner could participate was July 18, 2014.
That is the date on which Petitioner filed a Medicare enrollment application that CMS
subsequently approved. Petitioner could not be granted an earlier effective participation
date based on the two prior applications that she filed because she withdrew those
applications and CMS never acted on them.

/s/
Steven T. Kessel
Administrative Law Judge

